                      IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                             Case No.: 20-03014-01-CR-S-MDH

 LUKAS MICHAEL HARDIN,

                               Defendant.

             UNITED STATES’ MOTION TO RE-ISSUE ARREST WARRANT

       Comes now the United States of America, by and through its undersigned counsel, and

hereby respectfully requests that the Court re-issue Defendant Lukas Michael Hardin’s arrest

warrant in the above-titled matter. In support thereof, the United States asserts the following:

       On February 18, 2020, a grand jury seated in Springfield, Missouri returned an indictment

against the defendant charging him with one count of passing counterfeit obligations, in violation

of 18 U.S.C. § 472. (Doc. 1.) Upon the return of the indictment, a warrant was issued for the

defendant’s arrest.

       On March 16, 2020, the Honorable Beth Phillips, Chief United States District Court Judge

for the Western District of Missouri, issued a General Order concerning the COVID-19 pandemic,

which modified certain court procedures.         In re: Court Operations under the Exigent

Circumstances Created by the Outbreak of Coronavirus Disease (COVID-19), General Order

(Mar. 16, 2020). The purpose of this Order was, in part, “to reduce the congregation of large

numbers of people in courthouses.” Id. This Order was to remain in effect until March 29, 2020.

Id.

       On March 24, 2020, Chief Judge Phillips extended this General Order to May 3, 2020. In

re: Court Operations under the Exigent Circumstances Created by the Outbreak of Coronavirus

Disease (COVID-19), General Order (Mar. 24, 2020).
          Case 6:20-cr-03014-MDH Document 8 Filed 05/26/20 Page 1 of 3
       On April 15, 2020, due to the Court’s General Order and the ongoing COVID-19 pandemic,

the United States filed a motion to recall the warrant issued for the defendant’s arrest related to the

returned indictment. (Doc. 5.) The United States requested that the recall be done “without

prejudice and subject to a potential later request by the Government to re-issue said arrest warrant

at a later date.” (Doc. 5.) The Court granted the United States’ request on the same date. (Doc.

6.)

       On April 20, 2020, Chief Judge Phillips extended the March 24 General Order to May 17,

2020. In re: Court Operations under the Exigent Circumstances Created by the Outbreak of

Coronavirus Disease (COVID-19), General Order (Apr. 20, 2020). The Order was not extended

or superseded on or after May 17, 2020.

       Due to the fact the Court’s General Order has now expired and most in-court proceedings

are resuming, the United States respectfully requests that this Court re-issue the warrant for the

defendant’s arrest.



                                               Respectfully submitted,

                                               Timothy A. Garrison
                                               United States Attorney

                                               By /s/ Casey Clark
                                               Casey Clark
                                               Assistant United States Attorney
                                               901 St. Louis Street, Suite 500
                                               Springfield, Missouri 65806-2511




          Case 6:20-cr-03014-MDH Document 8 Filed 05/26/20 Page 2 of 3
                                   Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on May 26,
2020, to the CM/ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                           /s/ Casey Clark
                                          Casey Clark
                                          Assistant United States Attorney




         Case 6:20-cr-03014-MDH Document 8 Filed 05/26/20 Page 3 of 3
